*521
ORDER

PER CURIAM.
Lindenwood Care Corporation; Jamie-son Realty, L.L.C.; Trinity Capital Associates, L.L.C.; S & C Investment Group, L.L.C., and Surendra Chaganti, M.D., appeal from the trial court’s entry of summary judgment in favor of First Bank on Counts I, II and IV of First Bank’s Petition seeking payment for amounts due under a promissory note and guarantees. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).